Citation Nr: 1506875	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran is eligible for education program "kicker" payments from Chapter 1606, Title 10, United States Code as payable under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran had reserve service from June 2005 to December 2005, and active duty service from September 2007 to February 2010.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran elected for Post 9/11 GI Bill (Chapter 33) education benefits in lieu of the Chapter 30 benefits; there was no kicker owed under the Chapter 30 program.  

2.  The Veteran did not make an irrevocable election to relinquish eligibility under Chapter 1606 for Post 9/11 GI Bill educational assistance.  


CONCLUSION OF LAW

The criteria for education program "kicker" payments from Chapter 1606 payable under the Post 9/11 GI Bill are not met.  38 U.S.C.A. § 3015 (West 2014); 38 C.F.R. § 21.9650 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, address VA's duties to notify a Veteran of information and evidence necessary to substantiate a claim for VA benefits, and to assist a Veteran in obtaining such evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2013).  The United States Court of Appeal for Veterans Claims (Court) has held, however, that the VCAA is inapplicable to matters of pure statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  With regard to this claim, there is no debate as to the relevant facts.  Rather, the issue turns on a simple application of the law to those facts.  Therefore, VA's duties under VCAA do not apply to this claim.

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  After meeting the minimum service requirements, the individual makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  An individual may make an irrevocable election to receive benefits under this Chapter by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520 (2014).

For supplemental educational assistance (provided based upon critical skills or specialty or additional service), in general, an individual who made an election to receive educational assistance under Chapter 33 and who, at the time of the election, was entitled to increased educational assistance under 38 U.S.C.A. § 3015(d) or section 16131(i) of title 10 shall remain entitled to increased educational assistance in the utilization of the individual's entitlement to educational assistance under this chapter.  38 U.S.C.A. § 3316 (West 2014).

If an individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under Chapter 30 and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 38 U.S.C. § 3015(d), the individual remains entitled to that increase under Chapter 33.  38 C.F.R. § 21.9650(b)(1) (2014. 

If an individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under 10 U.S.C. Chapter 1606 in accordance with the provisions of § 21.9520(c) and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 10 U.S.C. § 16131(i), the individual remains entitled to that increase ("kicker") under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9650(c)(1).

In 2006, the Veteran was awarded eligibility for Chapter 1606 benefits, which she used in part.  She was also eligible for a kicker with that educational program.  In February 2010, the Veteran submitted an application for Chapter 30 benefits.  In April 2010, the Veteran was awarded eligibility under that program.  The Veteran did not have eligibility for a kicker under that program.  The next month, the Veteran elected for Post 9/11 GI Bill (Chapter 33) education benefits in lieu of the Chapter 30 benefits.  Therefore, by reason of her irrevocable election to relinquish eligibility under Chapter 30 for Post 9/11 GI Bill educational assistance, she would have remained entitled to a kicker under that program had she had one, but there was no kicker increase under that program.  She did not make an irrevocable election to relinquish eligibility under Chapter 1606 for Post 9/11 GI Bill educational assistance.  Thus, the kicker under that program is not payable.  

Accordingly, she is not eligible for education program "kicker" payments from Chapter 1606 as payable under Chapter 33.


ORDER

Eligibility for education program "kicker" payments from Chapter 1606 as payable under Chapter 33 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


